Citation Nr: 1517970	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, the Veteran testified before the undersigned in a Videoconference hearing.  A copy of the hearing transcript has been associated with the electronic claims file.

The Virtual VA paperless claims processing system contains the transcript from the April 2014 Videoconference hearing.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are related to his history of noise exposure in service.  The Veteran specifically cited to his exposure to mortar explosions, grenades, and artillery fire in Vietnam without hearing protection.  The Veteran contended that in his duties as a microwave systems repairman, he would occasionally get attacked with rockets, small arms, and mortars.   He also described traveling in C-130's, C-123's, and helicopters during service, which were extremely loud and would result in hearing impairment and ringing in his ears.  The Veteran denied significant post-service occupational and recreational noise exposure without ear protection.  

Hearing loss was first diagnosed in a private audiogram dated in February 2010. Ménière's disease was also diagnosed at this time.  The Veteran complained of sudden onset right ear hearing loss, which previously occurred six months earlier.  

The Veteran underwent a VA audiological examination in August 2011.  The Veteran reported experiencing decreased hearing (difficulty understanding speech) starting around 1995 and constant tinnitus since 1985.  The Veteran reported that he was routinely exposed to noise throughout service.   Following audiometric testing, the examiner diagnosed bilateral sensorineural hearing loss at mid and high frequency, left slightly worse than right.  The examiner also diagnosed constant tinnitus.  The examiner indicated that the Veteran's tinnitus was at least as likely as not associated with his hearing loss.

The examiner noted that the Veteran's service treatment records did not contain any military service hearing records.  He indicated, however, that notations without supporting documents suggested hearing within normal limits at enlistment and separation, but he was not sure if this was pure tones or whispered speech.  He also noted that hearing loss was present when Ménière's disease was first diagnosed.  Therefore, the examiner found that the Veteran's current hearing loss (except for increased hearing loss during times when Ménière's disease was active) was at least as likely as not related to and/or the result of his military service, especially his deployment to combat area duty during Vietnam.  The examiner noted that his opinion was not based on any actual findings in the records during service; however the noise exposure that the Veteran would have experienced during Vietnam as well as the absence of significant noise following military service and the current hearing loss (configuration and degree of loss) was consistent with a noise-induced hearing loss.  The examiner found further that the Veteran's claimed tinnitus, while probably aggravated by the Ménière's disease, when present, was at least as likely as not related to his hearing loss and therefore was also at least as likely as not related to and/or the result of his military noise exposure while deployed to Vietnam.

In a subsequent August 2011 addendum opinion, the same VA examiner noted that although he initially reported that there were no audiometric readings on the service separation document, it appears as though a scan of a poor copy may have been done.  He noted that the separation document showed MAICO audiometer testing.  He also noted that although the examination request indicated that the Veteran's military occupation was consistent with a high probability of noise exposure, the Veteran's occupation of Microwave Systems Repairman was actually consistent with a low probability of noise exposure.  Therefore, the examiner found that noise exposure was not conceded.  Finally, the examiner indicated that although the Veteran reported combat during the examination, his DD Form 214 and personnel records showed service in Vietnam, with no evidence the Veteran engaged in combat.  The examiner found that based on this new information, the Veteran's hearing loss and tinnitus were less likely as not related to his military service.

The Board finds that the August 2011 addendum opinion was inadequate because, in finding that noise exposure was not conceded, the examiner failed to consider and adequately address the Veteran's reports of exposure to noise trauma such as mortar explosions, grenades, and artillery fire without hearing protection while stationed in Vietnam.  In light of the foregoing, the claim must be remanded for a new VA audiological examination and opinion with an adequate rationale regarding the etiology of the Veteran's bilateral hearing loss.  

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his claimed bilateral hearing loss and tinnitus.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the development has been completed to the extent possible, schedule the Veteran for a VA audiological examination.  The claims file, including a copy of this remand, should be provided to the examiner for review, and the examiner should note that it has been reviewed.

The examiner should provide an opinion, with supporting clinical rationale, as to whether the Veteran's current bilateral hearing loss disability is at least as likely as not (i.e., a 50 percent or greater probability) caused by or otherwise related to his active duty service, to include his claimed in-service noise exposure to mortar explosions, grenades, and artillery fire without hearing protection in Vietnam.  The examiner should assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.

The examiner should also consider the Veteran's claim that he did not have any occupational or recreational noise exposure following service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3. After completing the above development and any other action deemed necessary, adjudicate the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

